PER CURIAM.
Bryant appeals from a final administrative order of the Department of Professional Regulation, Board of Nursing, suspending his license to practice nursing in Florida for five years. He argues that the Department did not give him “reasonable notice” of the administrative hearing to be held concerning charges against him. We agree and reverse.
“A fundamental requirement of due process in any proceeding which is to be accorded finality ‘is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency’ of an action.” Highsmith v. Dept. of Professional Regulation, 499 So.2d 19, 20 (Fla. 1st DCA1986), citing Quay Development Inc. v. Elegante Bldg. Corp., 392 So.2d 901, 903 (Fla.1981). Finding no relevant distinctions between this case and Highsmith, we reverse the order of suspension and remand with directions to the Board to hold a new hearing following the issuance of reasonable notice to Bryant and his counsel.
Reversed and remanded with directions.